       Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 1 of 21




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


VISHAL SAXENA, PH.D

                        Plaintiff,

v.                                                    Civil Action No.


UNIVERSITY OF MASSACHUSETTS
MEDICAL SCHOOL

                        Defendant.


                          COMPLAINT AND JURY DEMAND

                                           Parties


     1. The Plaintiff, Vishal Saxena, Ph.D.(hereinafter “Dr. Saxena” or “Plaintiff”), is an
        individual who maintains a residence at 8 Sumner St, Apt 2, Marlborough
        Middlesex County, Massachusetts.

     2. The Defendant, University of Massachusetts Medical School
        (hereinafter “The University or UMMS”)is a for-profit organization providing
        medical education with a place of business located at 55 North Lake Avenue,
        Worcester, Worcester County, Massachusetts.

                                            Facts

     3. Dr. Saxena is 46 years old and was born in India.

     4. Dr. Saxena is a person with a disability. Dr. Saxena has a well-documented
        reactivity to formaldehyde that interferes with major life activities including
        breathing, seeing and thinking.

     5. When exposed to formaldehyde, Dr. Saxena suffers serious symptoms, including
        but not limited to severe difficulty breathing, shortness of breath, severe cough,
        severely blurred vision, double vision, swelling of the eyes, burning of the eyes,
        eye itching, burning sensation in the lungs and nasal passages, chest tightness,
        disorientation, trouble concentrating and other painful effects.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 2 of 21



6. Formaldehyde is a carcinogen classified as a toxic, corrosive, and sensitizing
   chemical. It is a noxious chemical that is very well known to cause serious health
   problems. It is a colorless, strong-smelling gas.

7. It has a well-established tendency to irritate human airways and eyes. It is
   common for human beings to have sensitivity and reactivity to formaldehyde.

8. Formaldehyde is known to cause chronic skin disorders and cancer. The cancers
   of greatest concern are throat cancer, nose cancer and myeloid leukemia.
   Exposure to formaldehyde can increase the chance of getting cancer even at levels
   too low to cause symptoms.

9. Dr. Saxena is a medical student at the University of Massachusetts Medical
   School (UMMS).

10. He enrolled at the school in or about August 2014.

11. Prior to the start of the anatomy coursework, Dr. Saxena communicated to the
    school that his disability would interfere with his ability to complete the required
    anatomy coursework.

12. UMMS is an agency or creation of the Commonwealth of Massachusetts.

13. UMMS uses cadavers preserved in formaldehyde for its anatomy courses.

14. There are a variety of safe and affordable alternatives to using cadavers preserved
    in formaldehyde. The same educational objectives can be achieved safely using
    frozen cadavers, virtual techniques, plastic cadavers, online course work and other
    methods.

15. The practice of UMMS requiring students to use cadavers soaked in
    formaldehyde discriminates against people with disabilities who cannot tolerate
    exposure to formaldehyde without suffering physical pain, mental harm, physical
    harm and other injuries.

16. Dr. Saxena met with Phil Fournier, his advisor, in early September 2014 and
    reported age harassment by students often in front of faculty. Phil Fournier,
    responded by threatening Dr. Saxena about his vaccination status.

17. Dr. Saxena has repeatedly notified UMMS and his anatomy instructor, Anne
    Gilroy of his severe reactivity to formaldehyde as early as September, 2014.

18. About late September 2014, Susan Gagliardi, UMMS Vice Chair of Medical
    Education, acknowledged Dr. Saxena’ s concern about his severe reaction to
    formaldehyde, and asked Dr. Saxena to see a Student Heath primary care
    physician, Joseph DiFranza. Dr. Saxena was told he would be evaluated and that
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 3 of 21



   Environmental Health and Safety Services would work directly with Student
   Health to implement whatever action may be needed.

19. Dr. DiFranza’s findings were that Dr. Saxena should not go into the anatomy
    laboratory due to the risk of formaldehyde exposure.

20. Dr. Saxena then received communication from the Student Health Services that he
    was to be fitted with a respirator despite Dr. DiFranza’s conclusion that Dr.
    Saxena should not enter the laboratory even with a respirator.

21. Dr. Saxena was then asked to provide letters from physicians which was
    counterintuitive since UMMS itself (via its physician) had made the determination
    that Dr. Saxena should not enter the laboratory.

22. Because Dr. Saxena demurred in entering the laboratory with a respirator, and
    even though Susan Gagliardi had earlier stated that they would work to implement
    "whatever action may be needed" in sending Dr. Saxena to be evaluated by Dr.
    DiFranza, Susan Gagliardi retaliated by next sending Dr. Saxena to the ADA
    Office to meet Deborah Harmon-Hines, Chair of the Accommodations
    Committee. Thus, UMMS continually moved the requirements needed for Dr.
    Saxena to complete anatomy and to get an accommodation.

23. There, Dr. Saxena was offered the possibility of a frozen cadaver, with Harmon
    Hines saying in response to Dr. Saxena's concerns about this process taking too
    long that his program may have to be extended to five years or more.

24. During this process, Deborah Harmon-Hines was very hostile and mentioned Dr.
    Saxena's Indian origin for no attributable reason.

25. During this process, Deborah Harmon-Hines misrepresented herself as a
    physician and asked about Dr. Saxena’s medical history as if she were conducting
    a diagnosis.

26. She also refused to accept a letter outlining Dr. Saxena’s severe reactions to
    formaldehyde by his physician.

27. Dr. Saxena then wrote to Terence Flotte, the Dean of UMMS with his concerns
    about the way Deborah Harmon-Hines had interacted with him and asked for a
    meeting.

28. Mr. Flotte refused to meet with Dr. Saxena or address these concerns but instead
    asked Dr. Saxena to meet with Deborah DeMarco, Co-Chair of the ADA
    Accommodations Committee. This was surprising, since Deborah DeMarco was
    listed as the ADA officer for employees (not students) at UMMS.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 4 of 21



29. On or about October 3, 2014 after meeting with Deborah Harmon-Hines, Dr.
    Saxena met with Phil Fournier, his advisor who sent a threatening email
    demanding to meet with Dr. Saxena. During the meeting, Phil Fournier again
    threatened him about vaccines. He too stated that Dr. Saxena’s course of study
    could be delayed to 5 or more years and also said, "I'm sure you're in good
    health". He further said, “This is a small medical school” and that Dr. Saxena
    “should not make trouble because things can get around”.

30. In early October of 2014, Dr. Saxena met with Deborah DeMarco. Ms. DeMarco
    refused to accept a written note from his primary care doctor and asked for written
    letters from specialists.

31. It was after this meeting that Dr. Saxena was presented with a set of unreasonable
    “accommodations” by the school.

32. One of these accommodations (dissecting a calf heart for a half hour) was
    reasonable as the school recognized his needs and stated that he would be safe in
    a room with a completely separate air handling system so as not to be exposed to
    any chemicals..

33. However, the School then asked him to complete the remainder of the lab work
    where he would have been exposed to formaldehyde. This other 'accommodation'
    was to enter the lab in a hazmat suit. UMMS has continuously insisted on Dr.
    Saxena wearing such a suit. While recognizing a separate air handling system for
    a half-hour accommodation, UMMS offered an unreasonable accommodation for
    the majority of the coursework.

34. However, on information and belief, UMMS knew that this proposed
    accommodation was unreasonable for many reasons.

35. First, Makers of such suits say that a hazmat suit cannot be worn for more than a
    few minutes because they soon become unbearably hot and tax the cardiovascular
    and respiratory systems. This would not allow Dr. Saxena to complete the
    anatomy course work.

36. Further, a hazmat suit cannot prevent exposure. Again, all doctors have
    unanimously and strongly recommended that he should not enter any environment
    where there is formaldehyde even with protective gear such as a hazmat suit. Such
    a suit will also necessarily expose him to formaldehyde when the suit is donned
    and doffed. Hazmat suits cause claustrophobia and claustrophobia is much worse
    when one is either uncomfortable from breathing difficulties or when one is
    warm/hot.

37. Further, communication is impossible through such a suit and if Dr. Saxena had
    cardiovascular and respiratory issues, he would not be able to communicate his
    needs to fellow students and faculty focused on learning.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 5 of 21




38. Further, such suits are heavy and cumbersome and would interfere with the
    delicate task of anatomy dissection. For protection against formaldehyde, a
    hazmat suit should have its own air handling system such as an oxygen tank and
    this would make it even heavier.

39. When Dr. Saxena demurred about the non-safe accommodation, Deborah
    DeMarco then communicated with Joseph DiFranza, the primary care physician at
    the Student Health clinic without Dr. Saxena’s prior consent.

40. After being presented with a set of unreasonable accommodations, Dr. Saxena
    met with Anne Gilroy, the Anatomy Instructor who further created a hostile
    environment.

41. For example, she refused to allow Dr. Saxena to use the Anatomage table (an
    electronic ‘table’ that displays anatomical information and allows students to
    learn anatomy).

42. For example, when Dr. Saxena communicated to her that he had communicated
    with physicians outside the country, she said that UMMS only accepts evaluations
    from American physicians thus attacking his national origin.

43. For example, she stated that Dr. Saxena should just “do as he was told” and that
    he was “choosing to make trouble for the school”.

44. For example, she stated that Dr. Saxena should "leave the school; go get a job".
    On information and belief, this comment was an attack on Dr. Saxena’s age.

45. Thereafter, with great hardship, Dr. Saxena was able to obtain two letters from
    specialists. One was from Dr. David Christiani, a pulmonologist and an
    occupational medicine specialist at Massachusetts General Hospital and Harvard
    Medical School. The second was from Dr. Weihong Zhang, an allergist at Tufts
    Medical Center.

46. Both of these physicians recommended that the school should provide him with
    an alternate way to study anatomy and that he cannot enter the laboratory, even
    with protective gear.

47. The obvious accommodation was to use a frozen cadaver.

48. However, the previous offer of a frozen cadaver made by the ADA Committee
    chair, Deborah Harmon-Hines was then ignored.

49. In November 2014, Dr. Saxena received a letter from Deborah DeMarco
    containing several falsehoods. It confused his primary care doctor with Phil
    Fournier, his advisor. It also stated that he refused to see an allergist that his
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 6 of 21



   primary care physician had recommended. This was illogical because letters from
   specialists had just been submitted. Further conditions were added.

50. In November 2014, Dr. Saxena met with Michael Kneeland, Associate Dean of
    Student Affairs, regarding anatomy laboratory accommodations.

51. In that meeting, Dr. Saxena raised concerns about how UMMS was constantly
    changing the requirements needed for a solution and Michael Kneeland agreed
    that this should not happen.

52. Without relevance, Michael Kneeland asked where Dr. Saxena is from, referring
    to his national origin.

53. Dr. Saxena then consulted with an attorney who wrote to Deborah DeMarco
    offering to help this process along. She refused to speak to him and further
    increased the accommodation criteria by asking for outside opinions.

54. Ms. DeMarco also stressed the fact that the accommodation offer (of a hazmat
    suit) earlier made was temporary, and she continued to refer to Dr. Saxena’s
    disability as a “presumed allergy” even after being supplied with letters from
    specialists.

55. Deborah DeMarco was not acting in good faith. Rather than provide some relief
    after obtaining the specialists’ evaluations, she complained about the length of
    time it had taken to provide the evaluations. She also contacted Dr. DiFranza
    without Dr. Saxena’s consent.

56. In December 2014, UMMS sent Dr. Saxena a communication asking him to drop
    the anatomy class.

57. Dr. Saxena refused and continued to try to find a reasonable accommodation to
    complete his anatomy coursework.

58. About January 2015, his attorney sent another letter to UMMS highlighting the
    various events and his need for an accommodation.

59. UMMS continued to cite only Joseph DiFranza’s opinion, who is not a specialist
    (and who had in his evaluation of Dr. Saxena concluded that Dr. Saxena should
    not enter the lab) while ignoring the specialists' letters that Dr. Saxena had
    submitted.

60. At this time, UMMS violated Dr. Saxena’s HIPPA rights because UMMS spoke
    to Dr. DiFranza without his consent.

61. UMMS continued to thwart Dr. Saxena’s ability to complete the anatomy
    coursework.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 7 of 21




62. For example; anatomy exams have two components – a lab component (that Dr.
    Saxena could not enter) and a separate written component (that Dr. Saxena was
    able to take).

63. For the last written anatomy exam, a changed duration of exam time for both the
    lab and written components was announced in the anatomy lab component, but
    because Dr. Saxena could not enter the lab component, he was not able to hear
    this. This necessitated an earlier start time for the written component and Dr.
    Saxena was thus late for the exam. The proctor was extremely aggressive about
    it. He was told to chase his exam at the proctor’s office. As a result, Dr. Saxena.
    Spent 45 minutes trying to locate his exam because it was not at the proctor’s
    office. Later, it turned up with Anne Gilroy in her office.

64. Dr. Saxena was told by a senior administrative person that in all her years at
    UMMS, she had never seen anyone's exam being taken away.

65. Finally, in February 2015 Dr. Saxena was forced to drop the anatomy coursework
    as no accommodation was ever provided.

66. In May of 2015 Dr. Saxena was negligently exposed to formaldehyde in another
    course, which hospitalized him.

67. In approximately early summer 2015, Dr. Saxena met with Sonia Chimienti, the
    new Associate Dean for Student Affairs related to his ongoing need for a
    reasonable accommodation.

68. Rather than provide him with a safe and reasonable way to complete the anatomy
    laboratory coursework over the summer, she suggested that he spend the summer
    preparing for a committee meeting that would be convened to discuss his case and
    whether he could continue on to the second year.

69. This meeting was to occur at the end of July, barely a week before classes would
    restart.

70. UMMS continued not to offer Dr. Saxena a reasonable accommodation, either in
    the form of a frozen cadaver, performing the coursework elsewhere and transfer
    the credits, or any other reasonable solution.

71. At that time, Dr. Saxena also raised concerns to Sonia Chimienti about
    harassment by students at the school where his age and national origin/race
    seemed to be underlying issues.

72. Dr. Saxena had previously raised these concerns with Phil Fornier, who offered
    no assistance in eradicating the student harassment based upon Dr. Saxena’s age
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 8 of 21



   and national origin and in fact in response had threatened Dr. Saxena about
   vaccines.

73. Dr. Saxena had also previously complained about Phil Fournier, to Michael
    Kneeland, and these complaints had been ignored. Phil Fournier, along with
    UMMS, eventually acknowledged in writing that he had threatened Dr. Saxena.
    Sonia Chimienti asked Dr. Saxena to file a complaint in writing against Phil
    Fournier.

74. About the end of July 2015, the meeting with the committee occurred and dealt
    solely with his medical need for an accommodation and the possibility of
    providing Dr. Saxena with a frozen cadaver.

75. On or around August 21st 2015, after three weeks, the results of the July
    committee meeting were communicated to Dr. Saxena, and he was notified in
    early September via mail of those results.

76. The letter itself was backdated to August 19, the very day Sonia Chimienti
    emailed Dr. Saxena that she was holding off on sending him the letter.

77. The results were that Dr. Saxena’s accommodation would be worked out with the
    anatomy instructors with input from the accommodations office (as needed). This
    highlighted that the accommodations office wasn’t necessary in providing
    accommodations.

78. On August 25, 2015, Dr. Saxena still had no response to his request for a new
    advisor.

79. Therefore, he sent an email to Sonia Chimienti mentioning that he still felt
    threatened and she responded that she would look into it.

80. At that time, the complaint about advisor Phil Fournier was been investigated by
    David Hatem and Michael Ennis. In meetings with them, Dr. Saxena explained
    that several students had been harassing him based on his age and national origin
    and that when he mentioned this to Phil Fournier, he threatened Dr. Saxena and
    said that his lack of vaccinations could pose trouble for him later on and didn’t
    respond to his complaint about students’ mistreating him due to his age and
    national origin.

81. Eventually, his advisor was changed to Jerry Durbin and it was acknowledged in
    writing, by UMMS and by Phil Fournier that he had threatened Dr. Saxena.

82. On information and belief, no further action has been taken against Phil Fournier
    or any of the students who mistreated Dr. Saxena.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 9 of 21



83. Dr. Saxena continued to face a threatening environment in his coursework led by
    Phil Fournier. A senior student instructor under the supervision of Phil Fournier
    physically abused Dr. Saxena.

84. Furthermore, other students seemed to be privy to Dr. Saxena's medical history
    (and his disability) including conditions inferred by Deborah Harmon Hines, with
    students often remarking ‘aha I think I saw something’ during clinical skills lab
    sessions.

85. Furthermore, during a clinical skills lab Phil Fournier himself searched for signs
    of such alleged medical conditions while conducting various physical exams on
    Dr. Saxena.

86. In September 2015 just before anatomy was to begin, Dr. Saxena had a meeting
    with Julie Jonassen, Co-Course Director of Anatomy and Sonia Chimienti.

87. He was told in writing, that the other Co-Course Director of Anatomy
    coursework, Anne Gilroy had changed the curriculum and that anatomy lab
    absences not allowed without an excused absence.

88. On information and belief, this is the first time such a change had occurred.

89. On information and belief, the modification was made for the sole purpose of
    blocking Dr. Saxena from completing the anatomy course work.

90. For example, UMMS would either force him into the unsafe environment, or, if
    he missed the lab, it would trigger an automatic failure and he would be unable to
    complete his second year of medical school.

91. UMMS attempted to make an accommodation where Dr. Saxena did not have to
    physically perform the dissection and could just observe standing away from the
    dissection table.

92. However, the accommodation was unreasonable because Dr. Saxena would still
    be required to be in the lab and be exposed to formaldehyde.

93. UMMS waited until the very last moment to present this new ‘accommodation’
    two days before anatomy lab was to begin insisting it could only be presented in a
    face to face meeting.

94. Dr. Saxena asked that since he was no longer required to do the dissection, would
    he be allowed to just watch via video link.

95. This reasonable request was denied, and he was told to go back to the
    accommodations committee.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 10 of 21



96. Julie Jonassen’s response to his request stressed that the reason for Dr. Saxena to
    be in the laboratory was to interact with the students and that this was a new
    component of the curriculum ,further highlighting how UMMS had adversely
    modified its curriculum in retaliation for Dr. Saxena’s ongoing quest for a
    reasonable accommodation.

97. However, on information and belief, another student was given an
    accommodation to enter the lab after hours when no one else was present.

98. At that time, it was reiterated by Julie Jonassen that Dr. Saxena would watch from
    inside the lab in a hazmat suit. It is next to impossible to communicate with
    people when one is in a hazmat suit.

99. Dr. Saxena’s doctors advised against it.

100. Furthermore, the hazmat suit hinders learning and it garners attention/ridicule.

101. About late October, 2015 a decision was sent to Dr. Saxena informing him that a
   progress board had been convened and it was recommended that he be stopped
   from continuing in year 2 of medical school.


102. In the previous year, no such committee had been convened to discuss him being
   allowed to continue.


103. Once again, UMMS modified its curriculum so that Dr. Saxena would not be able
   to complete year 2.

104. During the fall term, Dr. Saxena repeatedly raised concerns with Sonia Chimienti
   that all the hearings and meetings were being conducted in the most inopportune
   times, interfering with classes and during exam times.


105. Further, letters were being sent to him about crucial matters regarding his request
   for an accommodation with the dates not being correct and actions were being
   taken very slowly.


106. In communications from Sonia Chimienti, Dr. Saxena was repeatedly being
   reminded that he should complete medical school in no longer than 6 years (even
   though this deadline can be extended at the school's discretion). It seemed that the
   school was stretching/delaying the time by not giving him an accommodation so
   that Dr. Saxena would simply give up his quest for a reasonable accommodation so
   that he can complete medical school.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 11 of 21



107. Dr. Jerry Durbin (“Dr. Durbin”), Dr. Saxena’s new advisor, informed him that he
   had met with Deans Sonia Chimienti, Melissa Fischer, along with Michael Ennis
   and David Hatem.


108. Dr. Durbin was harsh and aggressive. Dr. Saxena had not given Dr. Durbin
   permission to speak about this matter to anyone and yet Dr. Saxena’s medical
   condition and accommodations were being freely discussed without his consent.
   Dr. Saxena had been repeatedly told by Sonia Chimienti (and earlier by Michael
   Kneeland) that they are not allowed to speak about his medical condition in order
   to “protect” his privacy. Yet meetings were being held where his condition was
   being discussed among various senior faculty.


109. Dr. Durbin also said that Dr. Saxena was naïve if he believed what the school had
   told him in writing that his advisor had been changed (solely) because of the
   threats that the former advisor made.

110. Around early November 2015 Dr. Saxena met again with Sonia Chimienti, and
   she asked him to look for other schools that will allow him to take anatomy
   without formaldehyde cadavers and/or wholly transfer out of the school.


111. At this meeting, she further stated that the same committee (to which Dr. Saxena
   had met with in July) would then make a recommendation to the Dean of UMMS
   to allow Dr. Saxena to transfer this credit.


112. Dr. Saxena felt that he should have been presented with this option a year sooner
   and that the school should have spearheaded finding another school. Second year
   of medical school is very burdensome and asking a student to not only take on
   additional coursework but then to also take on the burden of finding another school
   for alternate coursework is doubly burdensome.


113. Now, during the course of his second year of medical school, Dr. Saxena was
   required to spend valuable time and look at hundreds of schools to see if some
   other school could help him.


114. This task was almost impossible and was nothing more than a continuation of the
   school’s efforts to deny him an accommodation and to stretch/delay time so that he
   would be unable to complete medical school.


115. Further, the school had instructed him to complete his anatomy coursework
   during the course of second year while they made no effort to figure out a way for
   him to complete this coursework during the prior summer.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 12 of 21




116. In short, the school was telling him that rather than finding a way to help him, it
   would be better if he just left. At this meeting with Sonia Chimienti, Dr. Saxena
   asked if he could meet with a different member of the accommodations committee.

117. This request was subsequently denied via email.

118. On December 16, 2015 (between two final exams) Dr. Saxena had another
   hearing because no safe accommodation had yet been made, and he was still
   unable to complete anatomy.


119. At the hearing, UMMS asked whether he had found other schools to transfer to in
   order to take anatomy elsewhere proving that the school had no intention to help
   him with an accommodation.

120. In January 2016, about a month before classes were to end, Dr. Saxena was told
   that he would not be allowed to continue on with the rest of his 2nd year even
   though he was completing all his coursework up until then. Most medical schools,
   as he later learned, will not allow transfers if a student has not completed second
   year. Thus, Sonia’s Chimienti’s offer to transfer from the school was not made in
   good faith.

121. Dr. Saxena met with Sonia Chimienti on January 7, 2016. She repeated the
   suggestion for him to take anatomy in a different school. She emailed him about
   taking anatomy coursework at Columbia University School of Medicine and she
   also suggested The University of Connecticut and The University of North Dakota
   and she again asked him to reach out to several hundred schools.

122. Dr. Saxena reached out to Dr. Paulette Bernd at Columbia University who kindly
   responded that they had a similar student with formaldehyde reactivity and that
   Columbia University arranged for that student to take anatomy using plastinated
   models at NYU School of Dentistry.

123. On January 14, 2016, Dr. Saxena met with the Dean of UMMS, Terence
   Flotte(“Dr. Flotte”) to appeal the decision of not being allowed to complete second
   year. Dr. Flotte started the conversation by asking, "Is your goal to graduate with
   an MD?" He told Dr. Saxena to do as he was told. He was very aggressive and
   threatening. The Dean acknowledged that he been in touch with the various
   players, including members of the Accommodation Committee.

124. Dr. Saxena was charged for tuition for the time in January before he was
   instructed to stop with the second year. This also highlighted the retaliatory nature
   of the whole process. In December 2015, he had been forced to attend a meeting
   between exams and when he protested, he was told that this was necessary so that
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 13 of 21



   the school could make a decision about his status before the next term began. Yet
   he was still charged for class time in January.


125. Finally, after months of searching, Dr. Saxena heard from Dr. Robert Spears, the
   Dean of Student Affairs at the University of Texas School of Dentistry, that he
   would personally supervise his anatomy learning and in fact will do it following
   the curriculum at UMMS (July 22, 2016).

126. This was communicated to Sonia Chimienti on July 29, 2016. On August 6,
   2018, over a week later, she finally responded, after she was sent a reminder.

127. UMMS through Sonia Chimienti, had itself earlier in 2015 and in January 2016
   suggested this course of action (to find a school to take anatomy and also to find
   schools to transfer wholly to). Sonia Chimienti had told Dr. Saxena in those earlier
   meetings that after he finds a school where he can take anatomy, he could present
   this to the progress board committee (the one he had met with in July 2015 and in
   December 2015) and the committee could then recommend this transfer of
   anatomy coursework to the dean of UMMS. Also, she had at those meetings told
   him that she would approach Melissa Fischer (one of the Deans) with Dr. Saxena
   to help him obtain this transfer credit. Dr. Saxena had repeatedly told Sonia
   Chimienti in those earlier meetings that the accommodations committee was not
   working to safeguard his health and he had also communicated this at his
   committee hearing in late July 2015. These options (to find other schools where
   anatomy could be taken or the option to transfer completely out of UMMS) were
   thus presented by Sonia Chimienti in lieu of having the accommodations
   committee continue to insist that he enter the laboratory back in 2015 and in early
   2016.

128. However, at this point in August 2016 in her email reply, Sonia Chimienti told
   Dr. Saxena to go to the accommodations committee for approval.

129. At this point, it was abundantly clear that no matter what Dr. Saxena did, UMMS
   was going to block his ability to complete the required anatomy coursework.

130. On or about August 12, 2016, Dr. Saxena attempted twice to meet with Melissa
   Fischer, the Dean that Sonia Chimienti had said would help him transfer anatomy
   credit, and he was again told to go back to the Accommodations Committee. She
   also did not meet with him.

131. Dr. Saxena then asked Sonia Chimienti if he could meet again with the Progress
   Board Committee. He was told that that wasn’t possible and he was again directed
   to go to the Accommodations Committee.

132. Dr. Saxena then requested that all the doctors that had evaluated him to send their
   evaluations directly to the Accommodations Committee along with an evaluation
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 14 of 21



   from Dr. Scott Harris outlining his need for an accommodation. Dr. Saxena also
   sent them the offer from Robert Spears, Dean at the University of Texas who had
   agreed to supervise his anatomy coursework. In having the physicians directly
   send their letters to the accommodations office, Dr. Saxena had now fulfilled all of
   UMMS’ requests except to provide written permission to speak to his physicians
   outside of his presence, as this was a violation of his privacy and unnecessary for
   the purpose of finding an accommodation.

133. On December 9, 2016, Dr. Saxena faxed a request to UMMS again asking for an
   accommodation. It also mentioned the offer from Robert Spears to help him
   complete a tailor-made course in anatomy following the medical school’s
   curriculum at UMMS.

134. On or about Jan 6, 2017 UMMS’ response did not acknowledge this plan for
   taking anatomy, contained misstatements, asked for even more documentation and
   said that they do not accept faxed letters from students. UMMS made this
   representation about faxed letters from students despite knowing that the faxes had
   also been sent directly from the physicians' offices (physical letters were also
   requested and sent directly by the physicians). This further highlights that UMMS
   has not worked in good faith.

135. On Jan 23, 2017, Dr. Saxena’s attorney sent UMMS an appeal letter requesting
   that he be granted a reasonable accommodation.

136. On or about Feb 10, 2017, UMMS communicated via an email through its
   attorney James Healy that an appeal was not needed and no mention was again
   made of the anatomy coursework at the University of Texas that UMMS had itself
   suggested he pursue.

137. On or about Feb 10, 2017, Dr. Saxena’s attorney responded requesting that he be
   provided an accommodation and that UMMS’ insistence that he enter the
   laboratory in a hazmat suit would not work and that its own suggestion of taking
   anatomy elsewhere was now available at the University of Texas and he should be
   allowed to undertake this coursework.

138. On or about February 14, 2017, UMMS responded via its attorney, James Healy,
   and it still did not acknowledge the University of Texas offer for Dr. Saxena to
   complete his anatomy coursework.

139. Dr. Saxena’s attorney then asked UMMS to submit its requests and questions for
   Dr. Saxena’s physicians in writing so that his physicians could provide answers.
   This should have met all of UMMS’ requirements and had UMMS' possible
   concerns rested on solid grounds, they would have been willing to put in writing
   what further information they possibly needed from his physicians.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 15 of 21



140. UMMS rejected this and demanded that he surrender his medical privacy and
   permit The Academic Accommodations committee to communicate directly with
   his physicians.

141. In doing so, UMMS discriminated against him on the basis of his disability. It
   violated his civil rights and his right to privacy. This request further added to the
   requirements needed to grant him an accommodation. UMMS had no intention of
   granting him an accommodation.

142. The School has repeatedly told Dr. Saxena that they would not engage in
   discussions with attorneys. However, the school itself has repeatedly
   communicated via its attorneys.

143. On or about March 15, 2017, via a letter, Deborah DeMarco presented the
   decision that the Accommodations Committee would not provide him with an
   accommodation. It still insisted on a hazmat suite when UMMS' offer to take
   anatomy elsewhere was readily available.

144. On March 24, 2017, an appeal was filed on the March 15, 2017 decision by the
   school.

145. This appeal was denied on April 11, 2017.

146. In December 2017, UMMS informed Dr. Saxena that he was reaching the
   maximum leave of absence allowed and that if he wished to extend the LOA, he
   would need to get permission from the school. This itself was counterintuitive as
   UMMS itself had forced Dr. Saxena to stop coursework and go on an LOA. This
   also showed that this deadline was arbitrary as it was within UMMS' discretion to
   extend it.

147. In January 2018, Dr. Saxena let UMMS (Sonia Chimienti) know that he wished to
   continue with medical school. In February 2018, Dr. Saxena met with Sonia
   Chimienti. Sonia Chimienti had earlier in late 2016 refused to meet with Dr.
   Saxena when he had secured the option to take anatomy at the University of Texas.

148. In this meeting Dr. Saxena mentioned to Sonia Chimienti that he would like to
   take up her offer and try to transfer wholly out of the school.

149. Hoping to transfer to another school, Dr. Saxena reached out to many schools. He
   has found that most schools will not accept transfer requests from students who
   haven’t completed second year and haven't taken the USMLE (US medical
   licensing exam). Thus, UMMS’ suggestion of a transfer was made in bad faith as
   they stopped him from completing second year a month before coursework was to
   end in Feb 2016. Even a school that accepts students into second year that was
   receptive to the possibility of a transfer seemed to change course after they
   communicated with Sonia Chimienti. Thus, UMMS was not only denying Dr.
   Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 16 of 21



    Saxena an accommodation, it was actively thwarting his ability to transfer. This
    shows UMMS' malign intent.

 150. On information and belief, it is learned that it is relatively simple for UMMS to
    provide a frozen cadaver.

 151. Further, when in 2018, Dr. Saxena reached out to UMMS to be granted an
    accommodation, UMMS now added on further conditions. UMMS further
    retaliated by changing the requirements for its accommodations process and asked
    Dr. Saxena to restart the whole accommodations process.

 152. UMMS continues to thwart Dr. Saxena’s ability to complete the required
    coursework.

 153. UMMS has prevented him from continuing his medical education by failing to
    grant him a reasonable accommodation for this disability.

 154. As a result, Dr. Saxena has lost almost 3 years of anticipated wages, which
    continue to grow as he is unemployable until he graduates.

 155. Dr. Saxena has been further discriminated against for his age, and race/national
    origin.

 156. Dr. Saxena has also had his HIPPA and privacy rights violated. The school has
    also violated his right to medical privacy and continues to do so.

 157. As a result, Dr. Saxena has suffered significant emotional distress.



                                   Causes of Action

                    (Each Cause Of Action Incorporates Therein
                   All Of The Paragraphs Set Forth, Hereinabove.)

FIRST CAUSE OF ACTION – AGE DISCRIMINATION IN VIOLATION OF MASS.
                GEN. LAWS CHAPTER 151B §1, et. seq.

 158. This is a cause of action against the Defendant for age discrimination in violation
    of Massachusetts General Laws Chapter 151B § 1, et. seq.

 159. At the time of his enrollment, Plaintiff was 43 years old.

 160. At all times, the Defendant’s faculty and student body was aware that Plaintiff is
    over the age of 40 and significantly older than a typical medical student.
   Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 17 of 21




 161. The Defendant knowingly and consciously permitted faculty and students to mock
    and bully Dr. Saxena on the basis of his age, which resulted in a hostile and
    abusive environment.

 162. As a direct result, Plaintiff has suffered damages.


SECOND CAUSE OF ACTION – RACE/NATIONAL ORIGIN DISCRIMINATION IN
      VIOLATION OF MASS. GEN. LAWS CHAPTER 151B §1, et. seq.


 163. This is a cause of action against the Respondent for race and national origin
    discrimination in violation of Massachusetts General Laws Chapter 151B § 1, et.
    seq.

 164. The Plaintiff is an Indian who was born in India.

 165. The Defendant’s faculty and student body is aware that Plaintiff is an Indian.

 166. The Defendant knowingly and consciously permitted faculty and students to mock
    and bully Dr. Saxena on the basis of his race and national origin, which resulted in
    a hostile and abusive environment.

 167. As a result of the Respondent’s conduct, the Plaintiff has suffered damages.


 THIRD CAUSE OF ACTION – RETALIATION IN VIOLATION OF MASS. GEN.
                  LAWS CHAPTER 151B §1, et. seq.


  172.This is a cause of action against the Defendant for retaliation in violation of
      Massachusetts General Laws Chapter 151B § 1, et seq.


  173.As the result of complaining about the Defendant’s unlawful age, race and
      national origin discrimination, Defendant retaliated against the Plaintiff by using
      his disability and need for a reasonable accommodation as an excuse to terminate
      Plaintiff’s relationship with the School.


  174.As the result of complaining about the Defendant’s unlawful age, race and
      national origin discrimination, Defendant retaliated against the Plaintiff by not
      giving him an accommodation and stalling to thwart his ability to finish medical
      school.
    Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 18 of 21




   175.As the result of complaining about the Respondent’s unlawful race
       discrimination, the Defendant retaliated against the Plaintiff by not allowing the
       Plaintiff to continue his course of study.

   176.As a result, the Plaintiff has suffered significant damages.


   FOURTH CAUSE OF ACTION – VIOLATION OF THE AMERICANS WITH
DISABILITIES ACT OF 1990, PUB. L. NO. 101-336 §1, et. seq., 104 STAT.328 (1990)


   177.This is a cause of action against the Defendant for disability discrimination in
       violation of the Americans with Disabilities Act of 1990, Pub. L. No. 101-336
       sec. 1 et seq., 104 Stat. 328 (199).

   178.The Plaintiff is a disabled individual.

   179.At all relevant times, the Defendant was aware that Plaintiff is a disabled
       individual.

   180.The Defendant refused to engage in the interactive process with Plaintiff.

   181.The Defendant refused to provide the Plaintiff with a reasonable accommodation.

   182.As a direct result, the Plaintiff has been unable to complete medical school.

   183.As a direct result, the Plaintiff is unable to transfer to another medical school

   184.As a direct result, the Plaintiff has suffered significant damages.


    FIFTH CAUSE OF ACTION – RETALIATION IN VIOLATION OF THE
AMERICANS WITH DISABILITIES ACT OF 1990, PUB. L. NO. 101-336 §1, et. seq.,
                       104 STAT.328 (1990)


   172.This is a cause of action against the Defendant for retaliation in violation of the
       Americans with Disabilities Act of 1990, Pub. L. No. 101-336 sec. 1 et seq., 104
       Stat. 328 (199).

   173.The Plaintiff is a disabled individual.

   174.At all relevant times, the Defendant was aware that Plaintiff is a disabled
       individual.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 19 of 21



 175.As the result of Plaintiff needing an accommodation, requesting an
     accommodation and/or attempting to engage in the interactive process, the
     Defendant retaliated against Plaintiff.

 176.The Defendant retaliated by changing its requirements for an accommodation
     each time Plaintiff asked for an accommodation, holding Plaintiff to higher
     standards than his fellow students, requiring Plaintiff to waive his HIPPA rights
     in order to secure an accommodation and by breaching Plaintiff’s privacy.

 177.The Defendant retaliated by acting to deliberately interfere with Plaintiff’s ability
     to complete medical school at UMMS and at other medical schools across
     America.

 178.As a result, Plaintiff has suffered damages.


    SIXTH CAUSE OF ACTION – VIOLATION OF SECTION 504 OF THE
         REHABILITATION ACT OF 1973 34 C.F.R. PART 104.4


 185.This is a cause of action against the Defendant for disability discrimination in
     violation of Section 504 the Rehabilitation Act of 1973; C.F.R. Part 104.4.

 186.The Plaintiff is a disabled individual.

 187.At all relevant times, the Defendant was aware that Plaintiff is a disabled
     individual.

 188.The Defendant refused to engage in the interactive process with Plaintiff.

 189.The Defendant refused to provide the Plaintiff with a reasonable accommodation.

 190.As a direct result, the Plaintiff has been unable to complete medical school.

 191.As a direct result, the Plaintiff is unable to transfer to another medical school

 192.As a direct result, the Plaintiff has suffered significant damages.


SEVENTH CAUSE OF ACTION – RETALIATION IN VIOLATION OF SECTION
    504 OF THE REHABILITATION ACT OF 1973 34 C.F.R. PART 104.4


 172.This is a cause of action against the Defendant for retaliation in violation of
     Section 504 the Rehabilitation Act of 1973; C.F.R. Part 104.4.
  Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 20 of 21



 179.The Plaintiff is a disabled individual.

 180.At all relevant times, the Defendant was aware that Plaintiff is a disabled
     individual.

 181.As the result of Plaintiff needing an accommodation, requesting an
     accommodation and/or attempting to engage in the interactive process, the
     Defendant retaliated against Plaintiff.

 182.The Defendant retaliated by changing its requirements for an accommodation
     each time Plaintiff asked for an accommodation, holding Plaintiff to higher
     standards than his fellow students, requiring Plaintiff to waive his HIPPA rights
     in order to secure an accommodation and by breaching Plaintiff’s privacy.

 183.The Defendant retaliated by acting to deliberately interfere with Plaintiff’s ability
     to complete medical school at UMMS and at other medical schools across
     America.

 184.As a result, Plaintiff has suffered damages.


SEVENTH CAUSE OF ACTION – RETALIATION IN VIOLATION OF SECTION
    504 OF THE REHABILITATION ACT OF 1973 34 C.F.R. PART 104.4


 185.This is a cause of action against the Defendant for invasion of privacy.

 186.A person shall have a right against unreasonable, substantial or serious
     interference with his privacy.

 187.The Defendant interfered with Dr. Saxena’s privacy by discussing confidential
     health matters among its agents without Dr. Saxena’s knowledge or permission.

 188.The Defendants interfered with Dr. Saxena’s right against unreasonable,
     substantial and/or serious interference with his privacy when he was required to
     waive his HIPPA rights and/or when he was required to permit Defendant to
     speak freely with any and all of his physicians in order to attain a reasonable
     accommodation.

 189.The Defendants interfered with Dr. Saxena’s right against unreasonable,
     substantial and/or serious interference with his privacy when he was required to
     waive his HIPPA rights and/or when he was required to permit Defendant to
     speak freely with any and all of his physicians, outside of Dr. Saxena’s presence,
     in order to attain a reasonable accommodation.

 190.As a result of the Defendant’s conduct, Plaintiff has suffered damages.
 Case 4:19-cv-40007-TSH Document 1 Filed 01/07/19 Page 21 of 21




             The Plaintiff demands a jury trial on all triable issues.

WHEREFORE, the Plaintiff hereby requests that this Honorable Court grant the
following relief:

1. Judgment against the Defendant;

2. Attorney’s fees, costs and expert witness fees;

3. Compensatory damages for emotional distress;

4. Punitive damages pursuant to MGL c. 151B, § 9;

5. Pre-Judgment and Post-Judgment Interest, and

6. Such other relief as the Court deems just and fair.

7. Plaintiff be given the accommodation he needs to complete medical school.



January 7, 2019                                  The Plaintiff,
                                                 Dr. Vishal Saxena,
                                                 By his attorney,


                                                 /s/ Suzanne L. Herold
                                                 _________________________
                                                 Suzanne L. Herold (BBO# 675808)
                                                 Herold Law Group, P.C.
                                                 50 Terminal Street
                                                 Building 2, Suite 716
                                                 Charlestown, MA 02129
                                                 (617) 336-7196 (t)
                                                 (617) 398-2730 (f)
                                                 suzie@heroldlawgroup.com
